DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/23/2021 with respect to claim 3 have been fully considered but they are not persuasive.
Applicant argued that one of ordinary skill in the art would not have applied the teaching of metal circuit board taught by Segiura to Maejima and Gupta. Examiner respectfully disagrees. Maejima modified by Gupta already discloses a vibration sensor mounted on a circuit board and Segiura discloses a vibration sensor mounted on a metal circuit board (Segiura, Col. 9, lines 3-11). It is clear from Segiura that metallic circuit board are well known in the art. One of ordinary skill in the art would have known to use the teaching of from Segiura by making the circuit board of Maejima and Gupta metallic in order to obtain a durable circuit board regardless of whether Segiura is directed to an optical device or not.
Wit respect to claim 1, applicant’s argument that the combination fails to teach: a resonant frequency of the circuit board is set higher than a frequency range of the vibration rolling is  found persuasive. Claim 1 is therefore allowed.
Claim 4 was previously allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maejima et al. (US 6,709,226 B2) hereinafter Maejima in view of Gupta et al. (US 2014/0355644 A1) hereinafter Gupta and further in view of Sigiura et al. (US 5,479,201) hereinafter Sigiura.
Maejima teaches a vacuum pump (Fig. 1, Col. 4, lines 6-64) comprising:
a rotor (1, 2, 3)  (Fig. 1, Col. 4, lines 6-64);
a stator (constituted by stator blades 10, casing 4 (Fig. 1, Col. 4, lines 6-64);
a rolling bearing (6) configured to support a rotor shaft (3) provided at the rotor; (Col. 6, lines 53-64); and 
a vibration sensor (30) (Fig. 1) configured to detect vibration of the roller bearing (Col. 4, line 65-Col. 5, line 5). Note that the vibration sensor as disclosed detects vibration of the bearing since the vibration of the rotor and shaft arise from vibration of the bearing. 
Maejima fails to teach a circuit board directly fixed to the base or fixed to the base through other members, the vibration sensor being mounted on the circuit board, and the circuit board is metal.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Maejima by mounting the vibration sensor on a circuit board fixed to the base as taught by Gupta as all claimed parts were known and the combination would have yielded none but an expected result; namely the vibration sensor determining vibration of the rolling bearing.
Maejima as modified by Gupta fails to teach the circuit board is metal.
However, Sigiura teaches a deflection unit comprising a rotational shaft (118) supported by a bearings (117) in a housing fixed to a circuit board (110) (Fig. 10, Col. 8, lines 9-23). Sigiura further discloses that the circuit board is metal (Col. 9, lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Maejima by making the circuit board with metal as taught by Sigiura for a strong and durable circuit board.
Allowable Subject Matter
Claims 1 and 4 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745